            Case 2:21-cv-00601-GGH Document 3 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FELIX R. AYALA,                                      No. 2:21-cv-00601 GGH P
12                         Petitioner,
13              v.                                         ORDER
14    UNKNOWN,
15                         Respondent.
16

17             Petitioner, a state prisoner at Salinas Valley State Prison, has filed a document styled as a

18   motion for extension of time to file an application for writ of habeas corpus. ECF No. 1. No other

19   pleadings have been filed by the petitioner. In order to commence an action, petitioner must file a

20   petition for writ of habeas corpus as required by Rule 3 of the Rules Governing Section 2254

21   cases, and petitioner must either pay the required filing fee or file an application requesting leave

22   to proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). See also e.g., Martinez v.

23   Unknown, 2021 WL 606252 (E.D. Cal. 2021). The court will not issue any orders granting or

24   denying relief until an action has been properly commenced. Therefore, petitioner’s motion for

25   ////

26   ////

27   ////

28   ////
                                                          1
        Case 2:21-cv-00601-GGH Document 3 Filed 04/09/21 Page 2 of 2


 1   extension of time will be denied without prejudice. Petitioner will be provided the opportunity to
 2   file his petition, and to submit an application requesting leave to proceed in forma pauperis or to
 3   submit the appropriate filing fee.
 4          In accordance with the above, IT IS HEREBY ORDERED that:
 5          1. Petitioner’s motion for extension of time (ECF No. 1) is denied without prejudice;
 6          2. Petitioner is granted sixty days from the date of service of this order to file a petition
 7   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal
 8   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket
 9   number assigned this case; petitioner must file an original and two copies of the petition.
10   Petitioner shall also submit, within sixty days from the date of this order, the application to
11   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the
12   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation
13   that this matter be dismissed; and
14          3. The Clerk of the Court is directed to send petitioner the court’s form for filing a
15   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.
16   Dated: April 9, 2021
                                                  /s/ Gregory G. Hollows
17                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                        2
